Per Curiam.

Plaintiffs established a prima facie case in support of their complaint to the extent at least that excessive salaries were being paid to the defendants Collins and Ranh. It was, therefore, error to dismiss the complaint at the end of the plaintiffs’ case.
The judgment should be reversed and a new trial ordered, with costs to appellants to abide the event.
Martin, P. J., Townley, Glennon, Callahan and Peck, JJ., concur.
Judgment unanimously reversed and a new trial ordered, with costs to the appellants to abide the event.